WR-49,534-25
Court Of Criminal Appeals                               ra«-/*ci\»i-pt1 im>
P.O.Box 12308 Capitol Station                           KCbtlVeD IN
Austin,Tex. 78711                                  COURT OF CRIMINAL APPEALS

                                                         SEP 16 2015
To The Honorable Judges Of This Said Court;

     My name is GREGORY CLAYBON,my case number 495S^^i^ggl^©f©^. u
On July 31st,2015 I submitted a pitition for review asking this
court to please re-examine the information that was submittedtto
this court by the state as being a falsified and a fabrication of
facts,finding and conclusion of laws.

  I submitted the perponderance of proof showing that the state
had deceived this court into beleiving that what they had submits
ted was    the truth and true documents.

The perponderance of proof that I submitted shows that the .;>ocu,.;v.
documents    that   the state claims   to be true documents   was    indeed
all falsified documents submitted on April 7th 2004.These
documents do not exist,they were created by the state to cover
up the real truth.

Dallas Ocunty District Attorney Luara Coats knew that the docum- .
ents that she was submitting to this court at that time was and
is    false documents.



She stated that at my original court hearing Impleaded guilty but
the original court hearing records are lost and destroyed.That
being the case the state should not be allowed to speculate what
went on inthat court room.Without those court records are  they
sure I was not coersed into excepting or agreeing to a plea of
guilty.Can they show proof that I was treated fairly at that
hearing.Can they show that the judge admonished me about submit-l
ting a plea of guilty.

The state said that my rights to due process was not violated on
August 5th 1998, when Judge Warder extened my probation for the
first time.I have submitted proof that from June of 1998 to Jan
uary 19,1999 I was in jail and had not been release during that
time.


The state indecates that I had failed to carry out my part of the
agreement made at the June 1998 revocation hearing.The state said
that from the June 1998 revocation hearing to the augast 5th 1998
revocation hearing I was released from jail and was re-arested a
motion to exten my probation was issued and a court hearing was
conducted.How could I have violated my agreement When I was never
released from jail in order to violate my agreement.I submitted
proof that the court .room scenario that the state submitted as a
true document do not exsist nor did it exsist.

The document that the state says, is the motoin to extend my pro
bation was created by Dallas County District Attorney Laura Coats
She knew she was submitting a false and fabricated documant.She
knew that this court do not question the truthfulness of their
documents.

I beg this court to please re-examine the proof I submitted chal-
langing all the information the state submitted as their facts,
findings and conclusion of laws as being falsified documents., sub
mitted mainly to deceive this court.




                                        Sincerely Submitting,
                                        GREGORY   CLAYBON
                                        370lVilbig rd.
                                        Dallas, Tex. 75212
                                        Case # 49,534

Acording to the rule book, it state's that my petition should
have been given an answer by now.If this court has denied me
relief I need your answer to submit it to the federal Court of
appeals in the Fifth District.




                                           l-L- Z°P